Citation Nr: 0926445	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
wrist disability prior to May 31, 2007, and entitlement to a 
rating in excess of 10 percent for left wrist disability from 
August 1, 2007.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
case was previously before the Board in June 2008.

In a statement received in September 2005, the Veteran 
essentially indicated that he had left finger disability that 
was caused by his left wrist disability.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to an increased rating for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Throughout the pertinent rating period on appeal (prior to 
May 31, 2007, and subsequent to July 31, 2007) the Veteran's 
left wrist disability has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
left wrist to no less than 60 degrees extension, 50 degrees 
of flexion, 40 degrees of ulnar deviation, and 15 degrees of 
radial deviation, with no ankylosis; X-rays reveal 
degenerative changes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
wrist disability prior to May 31, 2007, and the criteria for 
a rating in excess of 10 percent for left wrist disability 
from August 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5214, 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

By correspondence dated in April 2005, November 2005, and 
March 2006 the Veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.

The VCAA letters in this case failed to provide the Veteran 
with notice that to substantiate the claim the evidence must 
demonstrate the effect that the worsening of his condition 
has on his employment and daily life.  Vazquez-Flores, supra.  
The letters also failed to notify the Veteran that if an 
increase in disability was found, the disability rating would 
be assigned in accordance with the applicable diagnostic 
code.  Accordingly, the Board finds that VA has not provided 
adequate section 5103(a) notice to the Veteran.

While the Board finds that VA has not provided adequate 
section 5103(a) notice to the Veteran, this deficiency was 
not prejudicial.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this regard, a review of the evidence of record 
reveals that, in the September 2005 statement of the case, 
regulations and Diagnostic Code criteria for rating the 
service-connected left wrist disability were provided.  The 
Veteran was specifically notified of the evidence necessary 
to obtain a higher disability rating for the service-
connected left wrist disability.  Furthermore, the VCAA 
notice letters that the Veteran received during this appeal, 
although not substantively adequate for section 5103(a) 
purposes, did provide him with information of VA's 
responsibility to assist him in obtaining evidence and 
provide him with a medical examination if necessary, as well 
as how to contact VA with any questions he may have.  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Veteran 
has undergone examinations that have addressed the matter 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the October 2008 VA examination obtained in this case is 
adequate, as it considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited his 
subjective complaints.  The October 2008 VA examiner made 
specific findings in accordance with 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In January 2009 records from the Michigan Department of 
Corrections were associated with the claims file.  The 
Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

By rating action in March 1979, service connection for 
residuals of a left radius fracture was established and a 
noncompensable rating was assigned.  The May 2005 RO decision 
on appeal increased the rating for the Veteran's left wrist 
disability to 10 percent, effective March 29, 2005, the date 
of the receipt of the Veteran's claim for increase.  An 
October 2007 rating decision assigned a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30, for left 
wrist surgery (left carpal tunnel release), effective from 
May 31, 2007 through July 31, 2007; a rating of 10 percent 
was continued, effective from August 1, 2007.

Service treatment records indicate that in May 1978 the 
Veteran was treated for a radial head fracture of the left 
wrist.  VA X-rays (March 2005) have revealed mild 
degenerative changes in the left distal radius.  In May 2007 
the Veteran underwent left (and right) carpal tunnel release.  
The Veteran asserts that he has decreasing functional use of 
the left hand due to left wrist pain.  Records indicate that 
the Veteran is right hand dominant.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Under Diagnostic Code 5215, for limitation of motion of the 
dominant or non-dominant wrist, a 10 percent rating, the 
maximum rating, is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, ankylosis of the wrist, a 20 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
non-dominant wrist.

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  Since the Veteran currently receives the 
maximum 10 percent rating, an increased rating under this 
provision is not possible.

A higher rating is not warranted under Diagnostic Code 5214, 
ankylosis of the wrist.  The record contains no objective 
finding of ankylosis (favorable or unfavorable); the Veteran 
has demonstrated range of motion of the left wrist upon range 
of motion testing both prior (in May 2005, 70 degrees of 
passive dorsiflexion (extension) and 60 degrees of active 
dorsiflexion (extension), 70 degrees of passive palmar 
flexion and 50 degrees of active palmar flexion, 40 degrees 
of passive and active ulnar deviation, and 20 degrees of 
passive and active radial deviation) and subsequent (in 
October 2008, 60 degrees active dorsiflexion (extension), 60 
degrees of active palmar flexion, 40 degrees of active ulnar 
deviation, and 15 degrees of active radial deviation) to the 
May 2007 wrist surgery.

The Board has considered whether a higher rating is warranted 
under other applicable diagnostic codes.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Diagnostic Code 5212 provides for ratings based 
on impairment of the radius.  Nonunion of the radius in the 
upper half is rated 20 percent disabling for the non-dominant 
side.

While a March 2005 VA X-ray of the left wrist noted an old 
chip fracture in the ulnar styloid process, Diagnostic Code 
5211 is inapplicable as there is no evidence of impairment of 
the ulna or marked deformity.  Diagnostic Codes 5212 is 
inapplicable because there is nonunion of the left radius.

The Veteran stated in his September 2005 substantive appeal 
that he is entitled to a rating in excess of 10 percent under 
Diagnostic Code 5003 as his left radius disability involves 
more than one degenerative joint.  However, there is no X-ray 
evidence showing that the service related left wrist injury 
is characterized by degenerative arthritis involving 2 or 
more major joints or 2 or more minor joint groups so as to 
warrant a 20 percent rating under Diagnostic Code 5003.

In a statement received in February 2007, the Veteran 
essentially indicated that due to left wrist pain, even 
lifting a cup of coffee was painful, and that sometimes he 
was not able to lift anything at all.  In evaluating 
musculoskeletal disabilities, the VA must determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or 
when the joint is used repeatedly over a period of time.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this regard, the Board observes that the 
October 2008 VA examiner noted that the Veteran had no 
objective left wrist pain following repetitive motion, and a 
June 2005 VA examiner noted that the Veteran had strong and 
equal hand grasp, bilaterally.  While the May 2005 VA 
examiner noted left wrist weakness, instability, and 
stiffness, and while the October 2008 VA examiner did note 
that there was additional left wrist limitation after three 
repetitions of range of motion, and did further note that the 
Veteran had deceased manual dexterity, even when considering 
additional functional limitation, the competent findings do 
not indicate a disability picture comparable to favorable 
ankylosis of the left wrist, as is necessary in order to 
achieve the next-higher 20 percent evaluation under 
Diagnostic Code 5214.

The Veteran's written statements and comments made during 
examination, and the lay statement (from L.M.)  submitted on 
his behalf reveals that he reports experiencing pain, 
discomfort, and functional loss with regard to his left 
wrist.  The Board notes that in adjudicating a claim the 
Board must assess the competence and credibility of the 
Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In addition, the Board acknowledges that the Veteran 
is competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in his left wrist.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's left wrist disability is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The Veteran's left wrist disability has been 
evaluated under the applicable diagnostic codes that have 
specifically contemplated the level of occupational 
impairment caused by that disability.  While the October 2008 
VA examiner noted that the Veteran's left wrist disability 
posed a significant occupational effect, the evidence does 
not reflect that the Veteran's left wrist disability, alone, 
has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for left wrist disability 
prior to May 31, 2007, and a rating in excess of 10 percent 
for left wrist disability from August 1, 2007 is denied.


REMAND

As for the issue of entitlement to an increased rating for 
COPD, the Board notes that this disability is evaluated under 
Diagnostic Code 6604.  Evaluations under Diagnostic Code 6604 
are essentially based on pulmonary function tests (PFTs).  A 
review of the record reveals that the Veteran has not 
undergone VA pulmonary function testing since those 
undertaken in conjunction with his May 2005 VA examination.  
Further, in a statement received in February 2007 the Veteran 
indicated that he was using three different inhalers to treat 
his respiratory difficulties.  As such, and in an effort to 
obtain current findings and determine the Veteran's current 
medications used to treat his COPD, the Board finds that the 
Veteran should be afforded the appropriate VA examination 
(with pulmonary function testing) to rate his service-
connected COPD.

The Board notes that the Veteran has not been provided 
adequate notice for his COPD increased rating claim in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the COPD increased rating 
claim, in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The Veteran 
should be specifically apprised of the 
rating criteria for COPD and appropriate 
notice as to the assignment of effective 
dates in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
As directed by the Court, "[a]t minimum, 
the claimant should be notified that (1) 
that it is his responsibility to provide 
evidence that his disability has worsened 
and of what impact that has had on his 
occupation and life; (2) that the 
disability rating will be based on 
application of the relevant diagnostic 
code (DC) to his condition; and (3) 
examples of the types of medical and lay 
evidence that might be submitted."

2.  The Veteran should be afforded a VA 
COPD examination to determine the nature 
and severity of his service-connected 
COPD.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies, including pulmonary 
function tests, should be performed, and 
all findings reported in detail.

3.  The AOJ should then readjudicate the 
issue of entitlement to an increased 
rating for COPD, currently rated as 10 
percent disabling.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


